Citation Nr: 1011396	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-31 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss disability.

2. Entitlement to a compensable rating for migraine 
headaches.



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1998 to October 2005.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2006 rating decision of the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO), that granted 
service connection for migraine headaches rated at percent, 
effective October 9, 2005, and denied service connection for 
bilateral hearing loss.  The Veteran's claims file is now in 
the jurisdiction of the Los Angeles, California RO.   

The issue of service connection for tinnitus is raised by the 
record (in an October 2007 statement the Veteran mentioned 
she had ringing in her ear), but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for any appropriate action.  

The matter of the rating for migraine headaches is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on her part is required.


FINDING OF FACT

The Veteran is not shown to have a hearing loss disability of 
either ear by VA standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of her claim prior to its initial 
adjudication.  A July 2006 letter explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  This letter informed the Veteran 
of disability rating and effective date criteria.  She has 
had ample opportunity to respond/supplement the record and 
has not alleged that notice in this case was less than 
adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination in  July 2006 and July 2007.  The examinations 
are adequate as they considered the evidence of record and 
the Veteran's reported history, were based on an examination 
of the Veteran, and noted all findings necessary for a proper 
determination in the matter.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (finding that VA must provide an examination 
that is adequate for rating purposes).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B. Factual Background

The Veteran's DD Form-214 reflects that her primary service 
occupational specialty was information management.  

The Veteran states that she was exposed to noise trauma on 
the flight line, after which time she began to notice hearing 
loss.

On August 1997 service entrance examination, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
30
10
15
25
15

On June 2001 service audiological evaluation (at a VA 
facility on behalf of the service department), puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
25
LEFT
35
25
30
35
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  It 
was noted that the Veteran had been complaining of decreased 
hearing, discomfort and pain, left year greater than right 
for two years.  Physical examination found a healed tympanic 
perforation on the right, and a tympanic perforation on the 
left.

An October 2001 STR (referral for civilian medical care) 
notes that the Veteran presented with a history of hearing 
loss in the left ear.  

On July 2006 VA examination, audiometry revealed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
30
15
20
30
20

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The diagnosis was normal hearing in the 
right ear and borderline normal to moderate conductive 
hearing loss across the frequencies in the left ear.

The Veteran disputed the July 2006 VA audiometry findings, 
and requested to be re-examined.  Her request was granted.  
On July 2007 certified VA audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
15
LEFT
30
15
20
35
20

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The diagnosis was normal hearing in the 
right ear and mild to moderate conductive loss for the lower 
frequencies and moderate to severe hearing for higher 
frequencies in the left ear. 



C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold question that must be addressed here (as in any 
claim seeking service connection) is whether or not the 
Veteran has a hearing loss disability in either ear.  In the 
absence of proof of such disability there is no valid claim 
for service connection for hearing loss.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

While it appears that a left ear hearing loss disability by 
VA standards was shown by puretone threshold audiometry on 
one occasion in service (in June 2001), this was at a time 
the Veteran had a left ear tympanic perforation, and 
apparently reflected an acute condition; the hearing loss 
disability did not persist (as a left ear hearing loss 
disability by VA standards was not found on VA audiometry on 
either July 2006 or July 2007 examinations).  As a hearing 
loss disability by VA standards is not shown in either ear at 
any time during the pendency of this claim (i.e., since the 
Veteran's discharge from active duty), the threshold 
requirement for establishing service connection for such 
disability is not met.  

The Board notes that on the occasions of both certified VA 
examinations (in July 2006 and July 2007), the examiner 
opined that the Veteran had some conductive hearing loss in 
her left ear, and finds no reason to question that opinion.  
However, the level of hearing loss by certified VA audiometry 
is insufficient to meet the regulatory (38 C.F.R. § 3.385) 
definition of hearing loss disability (for VA compensation 
purposes), outlined above.  VA adjudicators and the Board are 
bound by this regulation, and therefore not authorized to 
find that there is a hearing loss disability unless the 
requirements in § 3.385 are met.  [The appellant is advised 
that authorized audiometry showing she meets the regulatory 
definition of hearing loss disability in 38 C.F.R. § 3.385 
would be a basis for reopening this claim.]

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied.  


ORDER

Service connection for bilateral hearing loss disability is 
denied.
REMAND

Regarding the rating for migraine headaches while the notice 
provisions of the VCAA appear to be satisfied the Board is of 
the opinion that further development of the record is 
necessary to comply with VA's duty to assist the Veteran in 
the development of facts pertinent to her claim.  See 
38 C.F.R. § 3.159 (2009).  In October 2007 correspondence 
(labeled notice of disagreement, and accepted as a 
substantive appeal) the Veteran alleged that the disability 
had worsened, and that her migraine headaches were occurring 
with greater frequency.  As her most recent VA examination to 
assess migraine headaches was in July 2006 (and therefore is 
not contemporaneous), another VA examination to determine the 
current severity of her migraine headaches is necessary.  

Furthermore, in her October 2007 statement the Veteran 
identified an A.D. C., D.O., as her private treatment 
provider for migraines.  In a February 2008 dated (and 
received by VA) release form she identified visits with Dr. 
A.D. C in October 2007 and January 2008.  In March 2009 she 
was advised that her release form was no longer valid (and 
was asked to resubmit such form); she did not respond. Given 
that such records are pertinent (and perhaps critical) 
evidence in the matter at hand, and that the fact that her 
release became dated was not her fault, she should be 
afforded another opportunity to provide the release.  

The Veteran is advised that governing regulation provides 
that where evidence (including releases for private records) 
requested in connection with a claim for VA benefits not 
received within a year of the request, the claim is to be 
considered abandoned.  38 C.F.R. § 3.158.  

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to 
resubmit a consent for release of 
information form for the complete clinical 
records of treatment she has received for 
migraine headaches from Dr. A.D.C. since 
September 2007.  The RO should secure such 
records, as well as any records of VA 
treatment or evaluation the Veteran has 
received during that period of time.  (If 
Dr. A.D.C. does not respond to a VA 
request for records, the Veteran should be 
so notified, and advised that ultimately 
it is her responsibility to ensure that 
such records are received.)

The RO should also ask the Veteran to 
identify any corroborating evidence of 
prostrating headaches (such as any reports 
of accommodations made or missed time at 
work) and to provide releases for such 
records.  The RO should secure any such 
records identified.

2. The RO should then arrange for the 
Veteran to be examined by a neurologist to 
determine the severity of her migraine 
headache disorder.  The Veteran's claims 
file must be reviewed in conjunction with 
the examination, and any tests or studies 
deemed necessary should be completed. All 
pertinent findings should be described in 
detail.  The examiner should specifically 
note whether the headaches are 
prostrating; their frequency; and their 
impact on occupational functioning. 

3. When the development sought above is 
completed (or if a year has passed without 
the Veteran's response to the RO's request 
for the releases sought above), the RO 
should re-adjudicate this claim (applying 
38 C.F.R. § 3.158(a), if indicated).  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


